   Case: 3:18-cr-00032-TMR Doc #: 111 Filed: 11/05/18 Page: 1 of 2 PAGEID #: 733



                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                              Case No. 3:18CR032-TMR
                                                   )
                       Plaintiff,                  )
                                                   )
               v.                                  )
                                                       UNITED STATES’ MOTION TO FILE
TAWNNEY M. CALDWELL (2)                                MOTION FOR PROTECTIVE ORDER
a/k/a Tawnney Thomas                                   AND PROTECTIVE ORDER UNDER
                                                       SEAL
CHANCE P. DEAKIN (3)
a/k/a Chance Roberts

CHRISTOPHER C. ROBERTS (4)

JAMES T. HARMON (5)

CHANDRA D. HARMON (6)

                       Defendants.




       Now comes the United States Attorney and moves this Court, pursuant to its inherent power

to control papers filed with the Court, for a protective order sealing the Motion for Protective Order

and Protective Order until otherwise directed by this Court.

       In support of this Motion, the United States Attorney states that the disclosure of the

contents of the Protective Motion and Order are not warranted.

       //

       //

       //

       //

       //
  Case: 3:18-cr-00032-TMR Doc #: 111 Filed: 11/05/18 Page: 2 of 2 PAGEID #: 734



       WHEREFORE, the United States of America respectfully requests that the Protective

Motion and Order be sealed and kept from public inspection until otherwise ordered by this Court.

                                                    Respectfully submitted,


                                                    BENJAMIN C. GLASSMAN
                                                    United States Attorney


                                                    s/Sheila G. Lafferty
                                                    SHEILA G. LAFFERTY (0042554)
                                                    AMY M. SMITH (0081712)
                                                    Assistant United States Attorneys
                                                    Attorney for Plaintiffs
                                                    200 West Second Street
                                                    Suite 600
                                                    Dayton, Ohio 45402
                                                    (937) 225-2910
                                                    Fax: (937) 225-2564
                                                    Sheila.Lafferty@usdoj.gov
                                                    Amy.Smith2@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served this 5th day of November,

2018, electronically on: Jon P. Rion, Esq., David L. Doughten, Esq., Steven Justice, Esq., Aaron

G. Durden, Esq., Michael Monta, Esq. and Timothy E. Schneider, Esq.


                                                    s/Sheila G. Lafferty
                                                    SHEILA G. LAFFERTY
                                                    Assistant United States Attorney




                                               2
